As filed with the Securities and Exchange Commission on June 11, 2010 811- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 Theundersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name:Cushing MLP Funds Trust Address of Principal Business Office: 3300 Oak Lawn Avenue Suite 650 Dallas, Texas 75219 Telephone Number: (214) 692-6334 Name and address of agent for service of process: Jerry V. Swank Swank Energy Income Advisors, LP 3300 Oak Lawn Avenue Suite 650 Dallas, Texas 75219 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A:YES [ X ]NO [] SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940 the Registrant has caused this notification of registration to be duly signed on its behalf in the City of Dallas in the State of Texas on the 11th day of June, 2010. CUSHING MLP FUNDS TRUST By: /s/ Jerry V. Swank Jerry V. Swank Chief Executive Officer and Sole Trustee Attest: /s/ John H. Alban John H. Alban Chief Financial Officer and Treasurer 2
